     Case 2:18-cv-02414-MCE-AC Document 68 Filed 05/27/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    TASHIA CHANNEL,                                  No. 2:18-cv-2414 MCE AC (PS)
12                        Plaintiff,
13           v.                                        ORDER
14    ROBERT WILKIE,
15                        Defendant.
16

17          Plaintiff proceeds in this action in pro per. The matter was referred to a United States

18   Magistrate Judge pursuant to Local Rule 302(c)(21).

19          On April 7, 2020, the magistrate judge filed findings and recommendations herein which

20   were served on the parties and which contained notice that any objections to the findings and

21   recommendations were to be filed within twenty-one days. ECF No. 64. Plaintiff has filed

22   objections to the findings and recommendations. ECF No. 65. Defendant has filed a reply to the

23   objections, and Plaintiff subsequently filed a response. ECF Nos. 66, 67.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED that:

27          1. The findings and recommendations filed April 7, 2020, ECF No. 64, are ADOPTED in

28                full;
                                                       1
     Case 2:18-cv-02414-MCE-AC Document 68 Filed 05/27/20 Page 2 of 2

 1         2. The motion to dismiss, ECF No. 59, is GRANTED without further leave to amend; and
 2         3. The Clerk of the Court is directed to close the case.
 3         IT IS SO ORDERED.
 4   Dated: May 26, 2020
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      2
